58602: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58602


Short Caption:RECONTRUST COMPANY, N.A. VS. ZHANGClassification:Civil Appeal - General - Other


Related Case(s):43601, 52326, 52835


Lower Court Case(s):Clark Co. - Eighth Judicial District - A481513Case Status:Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre


To SP/Judge:06/22/2011 / Nitz, DanaSP Status:Completed


Oral Argument:03/05/2013 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:03/05/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentCountrywide Home Loans, Inc.Matthew S. Carter
							(Kemp, Jones & Coulthard, LLP)
						Douglas D. Gerrard
							(Gerrard Cox & Larsen)
						Sheldon A. Herbert
							(Gerrard Cox & Larsen)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						


Appellant/Cross-RespondentNational Title CompanyMatthew S. Carter
							(Kemp, Jones & Coulthard, LLP)
						Douglas D. Gerrard
							(Gerrard Cox & Larsen)
						Sheldon A. Herbert
							(Gerrard Cox & Larsen)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						


Appellant/Cross-RespondentRecontrust Company, Inc.Matthew S. Carter
							(Kemp, Jones & Coulthard, LLP)
						Douglas D. Gerrard
							(Gerrard Cox & Larsen)
						Sheldon A. Herbert
							(Gerrard Cox & Larsen)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						


Appellant/Cross-RespondentSilver State Financial Services, Inc.Matthew S. Carter
							(Kemp, Jones & Coulthard, LLP)
						Douglas D. Gerrard
							(Gerrard Cox & Larsen)
						Sheldon A. Herbert
							(Gerrard Cox & Larsen)
						Mark M. Jones
							(Kemp, Jones & Coulthard, LLP)
						


Respondent/Cross-AppellantLanlin ZhangMicah S. Echols
							(Marquis Aurbach Coffing)
						Tye S. Hanseen
							(Marquis Aurbach Coffing)
						Scott A. Marquis
							(Marquis Aurbach Coffing)
						



14-03114: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/20/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


06/20/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-18209




06/20/2011OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firm Kemp Jones & Coulthard.


06/20/2011Notice/OutgoingIssued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-18218




06/22/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Dana Jonathon Nitz.11-18565




06/22/2011Filing FeeFiling Fee Paid. $250.00 from Maquis Aurbach Coffing - check no. 103247.


06/29/2011Docketing StatementFiled Docketing Statement.11-19400




07/07/2011Docketing StatementFiled Respondents' Response To Docketing Statement.11-20250




08/01/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 9, 2011.11-22963




08/15/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 1, 2011.11-24837




10/10/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.11-31041




10/10/2011Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.11-31044




10/13/2011Docketing StatementFiled Amended Docketing Statement.11-31483




10/13/2011Notice/IncomingFiled Notice of Filing Amended Case Appeal Statement (Amended Case Appeal Statement attached).11-31547




10/20/2011Docketing StatementFiled Respondents' Response To Amended Docketing Statement.11-32467




12/07/2011Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter.11-37493




12/08/2011Settlement Program ReportFiled AMENDED Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-37560




12/09/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-37687




12/27/2011Notice/IncomingFiled Notice of Filing Request for Transcript.11-39661




12/30/2011Filing FeeFiling fee due for Cross-Appeal.  (Respondent/Cross-Appellant).


12/30/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Part 1).11-40122




12/30/2011Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Part 2).11-40126




12/30/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Respondent/Cross-Appellants).11-40130




01/04/2012Filing FeeFiling Fee Paid. $250.00 from Gerrard & Cox - check no. 33801. (Respondent/Cross-Appellant).


01/05/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: July 12, 2011.  To Court Reporter: Peggy Isom.12-00513




01/05/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: December 8, 2011.  To Court Reporter:  Peggy Isom.12-00514




01/12/2012MotionFiled Stipulation for Redesignation of Parties.12-01283




01/20/2012Docketing StatementFiled Docketing Statement Civil Appeals (Respondent/Cross-Appellant) (part 1).12-02123




01/20/2012Docketing StatementFiled Second Addendum To Docketing Statement Civil Appeals (Respondent/Cross-Appellant) (part 2).12-02124




01/20/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: July 7, 2008.  To Court Reporter: Kendall Heath.12-02149




02/06/2012Order/ProceduralFiled Order Directing Clerk to Modify Appellant Designation. The parties have filed a stipulation to redesignate the appellants and cross-appellant for this appeal. Having reviewed the stipulation, we approve it and direct the clerk of this court to modify the caption for this appeal and cross-appeal to reflect the caption set forth in this order.12-03901




02/15/2012MotionFiled Stipulation To Extend Briefing Schedule.12-05050




02/15/2012TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: February 22, 2011; July 12, 2011 and December 8, 2011.12-05075




02/17/2012MotionFiled Motion to Dismiss Appeal.12-05309




02/29/2012MotionFiled Opposition to Motion to Dismiss Appeal.12-06452




03/07/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to Opposition due: March 14, 2012.12-07285




03/08/2012BriefFiled Appellants' Opening Brief.12-07507




03/09/2012AppendixFiled Joint Appendix Vols 1 thru 22 with CD-ROM included.12-07787




03/14/2012MotionFiled Motion to Exceed Page Limit of Respondent/Cross-Appellant's Reply in Support of Motion to Dismiss Appeal.12-08244




03/14/2012MotionReceived Reply in Support of Motion to Dismiss Appeal (E-Flex). (FILED PER ORDER 6/21/12)


03/20/2012MotionFiled Opposition To Motion To Exceed Page Limit Of Respondent/Cross-Appellant's Reply In Support Of Motion To Dismiss Appeal.12-08703




04/09/2012MotionFiled Motion to Suspend Briefing Schedule Pending Outcome of Motions to Dismiss.12-11277




04/09/2012MotionFiled Motion to Exceed Page Limit of Respondent/Cross-Appellant's Motion to Dismiss Appeal.12-11278




04/09/2012MotionReceived Motion to Dismiss Appeal, or Alternatively, Limit Scope of Issues on Appeal (via E-Flex). (FILED PER ORDER 6/21/12)


04/09/2012ExhibitFiled Exhibits to Motion to Dismiss Appeal or, Alternatively, Limit Scope of Issues on Appeal.12-11288




04/16/2012MotionFiled Motion To Submit Appeal For Decision And To Dismiss Cross-Appeal.12-12102




04/17/2012MotionFiled Opposition To Motion To Exceed Page Limit Of Respondent/Cross-Appellant's Motion To Dismiss Appeal.12-12369




04/17/2012MotionFiled Opposition To Motion To Suspend Briefing Schedule Pending Outcome Of Motions To Dismiss.12-12370




04/20/2012MotionFiled Motion For Leave To File Opposition To Motion To Dismiss In Excess Of Ten Pages.12-12787




04/20/2012MotionReceived Opposition To Motion To Dismiss Appeal, Or, Alternatively, Limit Scope Of Issues On Appeal (via E-Flex). (FILED PER ORDER 6/21/12)


04/20/2012AppendixFiled Appendix For The Opposition To Motion To Dismiss Appeal, Or, Alternatively, Limit Scope Of Issues On Appeal.12-12793




04/26/2012Order/Clerk'sFiled Order Granting Telephonic Extension. :  1) reply to appellant/cross-respondent's opposition to motion to exceed page limit of respondent/cross-appellant's motion to dismiss, and 2) reply to appellant/cross-respondent's opposition to motion to suspend briefing schedule pending outcome of motions to dismiss due: May 1, 2012.12-13327




05/01/2012MotionFiled Reply in Support of Motion to Exceed Page Limit of Respondent/Cross-Appellant's Motion to Dismiss Appeal.12-13731




05/01/2012MotionFiled Reply in Support of Motion to Suspend Briefing Schedule Pending Outcome of Motions to Dismiss.12-13733




05/02/2012MotionFiled Motion for Leave to File Response Late.12-13820




05/02/2012MotionReceived Response to Motion to Submit Appeal for Decision and to Dismiss Cross-Appeal (via E-Flex). (FILED PER ORDER 6/21/12)


05/09/2012MotionFiled Opposition To Motion For Leave To File Response Late.12-14703




06/21/2012Order/ProceduralFiled Order Regarding Motions. Respondent/cross-appellant has filed two motions to dismiss appellants/cross-respondents' appeal in this case.  Having considered the motions, we deny them. As appellants/cross-respondents' opening brief has already been filed, we disapprove as moot the parties' February 15, 2012, stipulation to extend the briefing schedule. Respondent/cross-appellant has filed a motion to suspend the briefing schedule pending the outcome of the motions to dismiss, which we deny as moot. We grant in part, however, respondent/cross-appellant's request, included in that motion, for additional time to file a combined answering/opening brief in the event that the motions to dismiss are denied.  Accordingly, respondent/cross-appellant shall have 30 days from the date of this order to file and serve her combined answering/opening brief. Fn1[We grant respondent/cross-appellant's motions for leave to exceed the page limits on certain filings.  Accordingly, we direct the clerk of this court to file the reply provisionally received on March 14, 2012, and the motion to dismiss provisionally received on April 9, 2012.  We also grant appellants/cross-respondents' motion for leave to file an opposition in excess of ten pages, and thus, we direct the clerk of this court to file the opposition provisionally received on April 20, 2012.] Fn2[We grant respondent/cross-appellant's motion to file a late response to appellants/cross-respondents' motion to submit their appeal for decision and to dismiss the cross-appeal.  We direct the clerk of this court to file the response, provisionally received on May 2, 2012.  We deny appellants/cross-respondents' April 16, 2012, motion to submit their appeal for decision and to dismiss the cross-appeal based on respondent/cross-appellant's failure to file an answering/opening brief.]12-19497




06/21/2012MotionFiled Reply in Suport of Motion to Dismiss Appeal.12-19498




06/21/2012MotionFiled Motion to Dismiss Appeal, or Alternatively, Limit Scope of Issues on Appeal.12-19499




06/21/2012MotionFiled Opposition To Motion To Dismiss Appeal, Or, Alternatively, Limit Scope Of Issues On Appeal.12-19501




06/21/2012MotionFiled Response to Motion to Submit Appeal for Decision and to Dismiss Cross-Appeal.12-19502




07/23/2012MotionFiled Respondent/Cross-Appellant's Motion to Expedite Appeal.12-23083




07/23/2012AppendixFiled Respondent/Cross-Appellant's Supplemental Appendix.12-23086




07/23/2012BriefFiled Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal.12-23177




08/01/2012MotionFiled Limited Opposition To Motion To Expedite Appeal.12-24326




08/03/2012MotionFiled Respondent/Cross-Appellant's Reply in Support of Motion to Expedite Appeal.12-24465




08/21/2012Order/ProceduralFiled Order Granting Motion to Expedite Appeal.12-26257




08/23/2012BriefFiled Appellants Reply Brief And Answering Brief On Cross-Appeal.12-26520




08/23/2012AppendixFiled Appellants Supplemental Appendix-Volume 1.12-26523




09/06/2012BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal.12-28199




01/17/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Tuesday, March 5, 2013, @ 1:30 p.m. in Las Vegas. Argument shall be limited to 30 minutes.13-01909




01/18/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-02047




02/19/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-05104




02/27/2013BriefFiled Respondent/Cross-Appellant's Notice of Supplemental Authorities.13-06105




02/28/2013MotionFiled Appellants' Motion to Strike Notice of Supplemental Authorities, or Response to Notice of Supplemental Authorities, Pursuant to N.R.A.P. 31(e).13-06334




03/01/2013MotionFiled Opposition to Appellants' Motion to Strike Notice of Supplemental Authorities.13-06414




03/01/2013MotionFiled Appellants' Reply to Opposition to Motion to Strike Notice of Supplemental Authorities, ot Response to Notice of Supplemental Authorities, Pursuant to N.R.A.P. 31(3).13-06445




03/05/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


01/30/2014Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Fn1[The Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] Fn5[We also deny Countrywide's motion to strike Zhang's supplemental authorities.] Before the Court EN BANC. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 1. EN BANC14-03114




02/24/2014RemittiturIssued Remittitur.14-05882




02/24/2014Case Status UpdateRemittitur Issued/Case Closed


03/07/2014RemittiturFiled Remittitur. Received by District Court Clerk on February 27, 2014.14-05882




09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290.14-29096